Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to a communication received on 1/28/2022.
2.	Claims 1-20 are pending.
Continuation
3.	This application is claiming the benefit of prior-filed application No. 15/661149, filed on 7/27/2017, US Pat. 10509415 B2.
Response
4.	The examiner withdraws 35 USC 103 rejections (10/28/2021) on pending claims based on Caruso, Stoianovici, and Oldroyd due to applicant’s REMARKS (filed on 1/28/2022).
Reason for allowance
5.	Per independent claims 1, 8, and 19: While the closest art of record of Caruso, Stoianovici, and Oldroyd suggest several claimed features of a system and a method to implementing an automation system in a vehicle; these prior art do not disclose about measuring, via a force sensor operably coupled to a robotic arm, a measured force between the robotic arm and an instrument inside a cockpit during engagement.
It is for this reason that the applicant’s claimed invention defines over those prior art of record.
6.	Dependent claims 2-7, 9-18,  and 20 are allowed because they incorporate above allowable limitation from their parent claims 1, 8, and 19.
 Statement of Reasons for Allowance.”
Conclusion
8.	Claims 1-20 are allowed.
9.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662